UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X

UNITED STATES OF AMERICA
                                                             17 Cr. 229 (RRM)
                      V.

JOHAN ANTNEY,

                              Defendant.

------------------------------------------------------X




                            SENTENCING MEMORANDUM
                           ON BEHALF OF JOHAN ANTNEY


       On behalf of our client, Johan Antney, we respectfully submit this
memorandum in order to advise Your Honor of several matters that the defense
will raise at the time of his sentencing to aid in the determination of the appropriate
sentence. On February 14, 2018, Mr. Antney appeared before Your Honor and
entered a plea of guilty pursuant to a Plea Agreement with the Government to a
lesser-included offense within Count Three of the Indictment, Brandishing a
Firearm in Furtherance of a Crime of Violence (Hobbs Act Robbery), in violation
of 18 U.S.C. § 924 (c)(1)(A)(ii). Mr. Antney’s sentencing is scheduled to take
place before Your Honor at 11:00 A.M. on April 3, 2019. At that hearing, the
defense will respectfully ask the Court to impose a non-Guidelines sentence with a
term of imprisonment of ninety-six (96) months. The following discussion will
demonstrate that a period of incarceration of ninety-six months would be
sufficient, but not greater than necessary, to fulfill the goals of sentencing.
             DETERMINING THE REASONABLE SENTENCE


The Legal Standard: The Parsimony Clause

      Section 3553(a) of Title 18 provides that “[t]he court shall in every case
impose a sentence sufficient, but not greater than necessary” to achieve the
purposes and goals of sentencing (emphasis supplied). This duty, known as the
“parsimony clause,” governs every federal sentencing “except as otherwise
specifically provided.”18 U.S.C. § 3551(a). Notably, it is the command of the
parsimony clause which establishes the court’s “overarching duty” in determining
a reasonable sentence. Pepper v. United States, 131 S. Ct. 1229, 1243 (2011).
      Among the factors to be considered in arriving at a just sentence are the
history and characteristics of the defendant, and the circumstances of his
involvement in the offense. The sentence should also reflect the seriousness of the
offense, promote respect for the law, provide just punishment, afford adequate
deterrence to criminal conduct, protect the public, and provide the defendant with
needed educational or vocational training, medical care, or other correctional
treatment.
       As the Supreme Court reaffirmed in Pepper, in light of the long-accepted
principle that “the punishment should fit the offender and not merely the crime,”
the “sentencing judge [is] to consider every convicted person as an individual and
every case as a unique study in the human failings that sometimes mitigate,
sometimes magnify, the crime and the punishment to ensue.” 131 S. Ct. at 1240
(quoting Koon v. United States, 518 U.S. 81, 113 (1996)). While the Guidelines are
the “starting point and the initial benchmark,” the Court “may not presume that
                                          2
the Guidelines range is reasonable.” Gall v. United States, 128 S. Ct. 586, 596-97
(2007). The Supreme Court again reiterated that principle in Nelson v. United
States, 555 U.S. 350, 352 (2009) by emphasizing that “[t]he Guidelines are not
only not mandatory on sentencing courts; they are also not to be presumed
reasonable” (emphasis in original). Rather, the sentencing judge is directed to
make an “individualized assessment” of the sentence warranted “based on the facts
presented.” Id. at 597. The result is that “[a] sentencing judge has very wide
latitude to decide the proper degree of punishment for an individual offender and a
particular crime.” United States v. Cavera, 550 F.3d 180, 188 (2d Cir. 2008).


Calculating the U. S. Sentencing Guidelines sentencing range:


      Although the Court is mandated to begin each sentencing hearing by
determining the correct Guidelines calculations applicable to the case, the Court
must then conduct its own independent review of the sentencing factors. Here, at
the time of the plea entry, the parties stipulated that the effective total Guidelines
range for Johan Antney would include a term of imprisonment of 125-135 months.
See Plea Agreement, p. 3. This computation is based upon the underlying Hobbs
Act Robbery Conspiracy set forth in Counts One and Two of the Indictment:
          • Base Offense Level pursuant to USSG §2B3.1(a):                         20
          • Victim’s Serious Bodily Injury USSG §2B3.1(b)(3)(B): + 4
          • Global Plea Downward Adjustment (USSG §5K2.0):                        - 1
          • Acceptance of Responsibility (USSG §3E1.1 (a)):                       - 2
          • Acceptance of Responsibility (USSG §3E1.1(b)):                        - 1
             -------------------------------------------------------------------------
          • Total Adjusted Offense Level:                                          20
                                               3
      As noted, the Pre-Sentence Report (“PSR”) recognizes that Mr. Antney is
entitled to a one-level reduction for facilitating an expeditious disposition of this
matter by entering into a Global Plea settlement before a prescribed date. (See
PSR, Part F: Factors that May Warrant a Sentence Outside of the Advisory
Guidelines Range, p. 23). Accordingly, given the Total Adjusted Offense Level of
20, the applicable Guidelines sentencing range for the underlying Hobbs Act
Robbery is 41 – 51 months.
      The sentence imposed for the Hobbs Act Robbery must be followed by a
mandatory consecutive term of imprisonment of 84 months under Count Three,
pursuant to USSG §2K2.4(b). Consequently, based upon a Total Offense Level of
20 and a Criminal History Category III, the PSR confirms that the correct
sentencing range pursuant to the U.S. Sentencing Guidelines is a term of
imprisonment of 125-135 months,.
      Finally, although these agreed-upon calculations reflect the parties’
understanding of the Guidelines provisions, they are nonetheless not mandatory,
and do not preclude a non-Guidelines sentence. Indeed, for the reasons discussed
below, a sentence of ninety-six (96) months’ imprisonment would satisfy the
statutory mandatory minimum term, and would be sufficient but not greater than
necessary to achieve the goals of sentencing.


Sentencing Factors to Consider Pursuant to 18 USC § 3553(a):


      As detailed below, there are compelling reasons why the sentencing factors
set forth in 18 USC § 3553(a) favor a sentence of ninety-six (96) months. Johan
Antney’s personal history reveals that he is a young man who was thrust at birth
into a highly insecure, threatening world. Scorned by an abusive father and
                                           4
endangered by a fearful mother who could not protect him, young Johan struggled
to find a safe place in the world. At school, he endured daunting difficulties which
authorities were able to diagnose, but not to treat effectively: Through testing, he
was labeled ‘Learning Disabled’ and ‘Emotionally Disturbed,’ but the deficits in
his education were so profound that he was never able to overcome his failures in
school. In spite of all the adversity he faced, however, Johan blossomed on those
rare occasions when he had rewarding bonding experiences, particularly
with other males. Now he recognizes that his desire to fit in with male friends
made him vulnerable to recruitment into criminal activity, and he expresses
considerable remorse for his involvement in criminal conduct.
      The following discussion of Johan’s personal history and characteristics is
based upon research conducted by Carmeta Albarus, Licensed Clinical Social
Worker and Psychotherapist; evaluations conducted by schools, medical facilities
and the New York City Department of Special Education; and extensive attorney
interviews with the defendant and family members.


      Johan Antney’s Personal History and Characteristics

             a) Childhood and Family Background:


      Johan Antney, age 28, was born to the marital union of Joseph and Keisha
Antney in Queens, New York in 1990. From the time of his birth, his parents’
marriage was marred by conflict and strife. His mother had met his father when
she was a 14-year-old teenager, seeking refuge from her troubled home-life. She
was accustomed to seeing her parents fight constantly, bitterly accusing one
another of betrayal. Keisha found an escape in the companionship of 19-year-old

                                          5
Joseph Antney, who seemed charming and supportive. Keisha’s situation at home
grew progressively more desperate when her father left her mother for another
woman, shortly after her mother had given birth to a baby girl, Shequana. Keisha
saw her mother descend into a crippling depression, which grew horrifically worse
when baby Shequana died. Watching as her mother began to abuse drugs and
alcohol frightened Keisha. She recalls that her mother was often too drunk to care
for herself or her children. There were times when her mother made an effort to
attend substance abuse treatment programs, but Keisha could not stand to be
around her anymore, and she sensed that her mother preferred to avoid her, too.
      Increasingly, Keisha longed to be rescued, so when Joseph Antney brought
her into his family’s large household, she felt happy and safe for awhile. For a
time she lived with Joseph’s sister, and then moved in with his parents and other
extended family members. At age 18, Keisha gave birth to their first son, Joseph
Antney, Jr. The feeling of belonging to a family appealed to her, and she decided
to marry Joseph Sr. Two years later, their son Johan was born.
      Although the couple had seemed happy at the birth of their first son, much
had changed in the intervening two years before Johan was born. Keisha
discovered that, while she was pregnant, Joseph was pursuing other women. He
would lose his temper at her and get rough physically. Increasingly, the
relationship between Keisha and Joseph grew poisonous, infected by abuse,
neglect and infidelity.
        Thus Johan was born into an atmosphere fraught with resentment and
acrimony. Johan’s early memories are of the domestic violence he witnessed. He
recalls feeling depressed from an early age due to the cycle of abuse at home. He
saw his mother getting beaten up by his father, and remembers his father throwing
things out the window during fits of rage. Johan’s instinct was to run to his room

                                         6
whenever his parents started fighting, but he would still hear the blows and
arguments. At times Johan was also abused. “My dad was just real abusive,”
Jonah said. “I can remember him beating me for crying when I was left with him.”
      Although his mother day-dreamed about leaving his father’s family, she
lacked the confidence and the resources to do so. She knew that her in-laws were
aware that Joseph was abusing her physically, but they did nothing to protect her.
Instead, they treated her like a servant, expecting her to clean and do other
household chores. Keisha’s grandmother warned her not to consider leaving the
boys’ father, because that would only leave her destitute. As a consequence of her
inability to leave, Keisha stayed and suffered the continuing indignity of neglect
and mistreatment by a womanizing husband.
      As Johan grew older, he recognized that his mother had no choice but to
stomach the abuse. He noticed that his paternal grandmother and other relatives
“looked the other way” rather than intervene to stop his father’s abusive behavior.
Johan observed that his mother was treated like an unpaid servant while she lived
with his father’s family. His mother had to clean all rooms of the in-laws’ large
home, and tidy up each time one of her in-laws created a mess. His aunts often told
his mother to get out of the house if she did not like how they treated her.
      There were times when his mother left, but after a couple of days, financial
hardship would force her to return to his father. One outstanding memory is of his
mother telling him and his younger brother to pack their bags because they were
leaving. This was after his father, in a fit of fury, smashed his mother’s fax
machine and threw it out the window. That incident occurred when Johan was
about 6 years old. He was horrified when his mother took him and tried to escape
by driving away in his father’s car. He recalls his father chasing them down, and


                                          7
feeling like he was “going to die” in a car crash. He and his mother stayed with an
aunt for a few days, and then they went back to live with his father.
      From early childhood, Johan became acutely aware that his older brother
Joseph Jr. (Joey) was the apple of their father’s eye, and always yearned to be like
him. His mother Keisha confirms that Johan’s father never cared for Johan or his
younger brother, Jaison, and acknowledges that their first child, Joey, was the
favorite son. While Joey was often praised, Johan was made to feel that his father
did not expect much from him. She confirms that Johan received far less attention
than Joey, as their father “lavished money and attention on Joey” but neglected
Johan’s needs. While Joseph Sr. would regularly spoil Joey with devoted
attention and lavish presents, he would consistently ignore Johan and Jaison.
Indeed, Keisha was increasingly worried by young Johan’s reaction to his father’s
neglect. Johan was displaying worrisome problems in school, with a record of
learning difficulties and a history of emotional disturbance.
      It was not until 2005 that Keisha’s involvement with another man, Edwin
Duran, finally enabled her to leave Joseph Antney Sr., and to demand a divorce.
The fact that she was pregnant with another son, Anthony Duran, now age 11,
undoubtedly helped her break free after she had felt trapped for so long.
Nevertheless, Keisha observed that this disruption in the family unit adversely
affected her son Johan’s functioning. In 2007, a school social worker advised her
that Johan was still reacting negatively to the divorce of his parents two years
earlier. Keisha told the school social worker that the divorce remained an
unresolved issue for Johan, and that he wanted to see his parents back together.
Despite his father’s abusiveness and neglect, Johan grieved for his father’s absence
from the home, and experienced his parents’ divorce as a loss.


                                          8
      Although he was deeply disappointed by his father’s rebuffs, Johan admired
his father’s “style and showmanship.” He wanted to imitate him, even though his
father’s lifestyle had led to short stints in jail for drug-related offenses. In hopes of
building a closer connection, Johan would visit a phone store where his father
worked. But those visits further complicated Johan’s feelings, since his father
appeared incapable of treating him like a valued son. It is noteworthy that Joseph
Sr. declined to be interviewed for the purposes of this sentencing submission,
stating over the phone that he was busy and not interested in talking about Johan.
This refusal to speak on his son’s behalf seems to confirm reports that Joseph was
a negligent father, particularly toward Johan.


             b) Johan Antney’s Learning and Emotional Disabilities:


      When Johan entered school, his mother told school authorities that Johan
had not reached basic developmental milestones at a normal rate. Particularly, she
cited delays in his speech and language development. Johan’s special education
records corroborate a history of learning disability and emotional disturbance.
He was showing learning and emotional difficulties shortly after his enrollment in
the New York City public school system. Teachers viewed him as well-mannered,
but, by the 2nd grade, his learning difficulties and acting-out episodes triggered
formal concern. In the 2nd grade he was referred to St. John’s University for the
first in a series of psychological tests. Accompanying this submission is
defendant’s Exhibit A, an in-depth report of the social / psychological history of
Johan Antney prepared by Carmeta Albarus, LCSW-R. It includes a thorough
report and discussion of the results of psychological tests conducted during his
days in the New York educational system. A summary of those tests follows:

                                            9
             • The St. John’s psychological evaluation, conducted in December 1997
                 and recorded in 1998, found Johan’s full-scale IQ to be 113; there was
                 a discrepancy between his nonverbal IQ (132) and his verbal IQ (94).
                 This meant that his ability for non-verbal reasoning, such as
                 assembling puzzles and arranging pictures in sequential order, was
                 more advanced than skills requiring verbal comprehension and
                 expression. The significant disparity between verbal and nonverbal
                 (Performance) IQ scores is found primarily in individuals with ‘acting
                 out’ tendencies who are likely to perform poorly academically or have
                 poor reading ability and may be described as ‘doers, not thinkers.’
             • The use of behavioral testing, visual motor testing (Bender Gestalt)
                 and projective testing also helped to assess Johan’s needs in 1998.
                 The BASC-Parent scale1 reflected “clinically significant problems”
                 indicative of maladjustment related to difficulties in conduct,
                 attention, and adaptability. Difficulty in those areas was also cited as
                 clinically significant when the BASC-Teacher scale was used. Formal
                 therapy might be required to treat the significant at-risk behavior that
                 was characterized by anxiety, depression, and atypicality.
             •   The St. John’s report noted coping problems which lead to
                 depression. Projective testing noted an inability to deal with “natural
                 demands of the social world”, e.g. his difficult interactions with
                 teacher and classmates.
             • Individual therapy was recommended to address behavioral issues and
                 depression, and to help improve coping and adaptive skills.


1   BASC is the acronym for Behavior Assessment System for Children
                                             10
            Neuropsychological testing was recommended due to “severe
            graphomotor impairments” as demonstrated in Johan’s drawings and
            on the Bender Gestalt test. In addition, it was noted that remediation
            efforts should include individual attention.


Despite these recommendations, Johan did not receive individual therapy or
remediation. Two years passed without any noticeable improvement. At that
point, Johan’s mother, Keisha, asked authorities at the NYC Board of Education to
pursue further evaluations in May of 2000.    Johan was 9 years old and in the 4th
grade at Holy Trinity School at the time. The evaluations approved by the NYC
Board of Education included testing at the Schneider Children’s Hospital, Division
of Neurology, on July 14, 2000.
   • Schneider Hospital evaluators/screeners noted that Johan had a history of
      Attention Deficit Hyperactivity Disorder (ADHD). A history of head injury
      was also noted. (the letters MVA was written beside head injury, which is
      likely an abbreviation for motor vehicle accident.) Other issues noted
      included emotional immaturity, inattentiveness/distractibility in classroom
      and at home, deteriorating grades, difficulty completing classwork,
      impulsiveness, and argumentativeness.
   • The hospital referred Johan’s parents to the local chapter of CHADD
      (Children & Adults with ADHD) to seek support and education related to
      Johan’s needs.   Other recommendations included behavioral intervention in
      the classroom and medication treatment, which was not received at that time.
   • The 2000 testing indicated that Johan’s intellectual functioning was in the
      low average range. This indicated a decline from his IQ testing in 1998,
      when he was functioning in the average range. He showed delays in reading
                                        11
      and writing skills including reading comprehension. Though he was in the
      4th grade, his reading comprehension was at the 1st grade level, his listening
      comprehension was at the 2nd grade level as were his decoding skills, and his
      writing was at the beginning kindergarten level.       He was stronger in math
      such as computing and problems solving, but, even in those areas, he was
      performing at a 2nd to 3rd grade level.


As a result of this evaluation in 2000, Johan was classified Learning Disabled and
in need of special education services.
   • His individualized Education Program (IEP) for the 2000-2001 school year
      corroborates the learning disability classification.
   • It is noteworthy that Johan’s IEP in 2000 failed to include counseling and
      social-emotional management services, even though he was exhibiting
      emotional/behavioral difficulties and had been diagnosed with ADHD.


Once again, a diagnosis/classification of Learning Disabled was reaffirmed in
Johan’s 2002-2003 IEP. At the time, consideration was given to putting him in a
special class where he would have received full-time specialized instruction, but
special education officials rejected that consideration.


   • The 2002-2003 IEP described Johan as a “slow learner.” He needed extra
      time to organize his thoughts. Furthermore, the IEP noted the need for large
      charts, more visuals, manipulatives, and extra time to complete assignments,
      class work and testing, and preferential seating was required to minimize
      distractions.


                                          12
   • Of his social-emotional functioning, the 2002-2003 IEP indicated that
      Johan’s demeanor was generally that of a “respectful individual” who
      behaved appropriately towards peers and school officials. This observation
      perhaps influenced a deferral of school-based services to help Johan manage
      social-emotional needs.
   • Special education administrators wrote “None” on the IEP, indicating the
      absence of any resource or services for social/management needs. Johan’s
      management needs were thus denied even though emotional/behavioral
      difficulties contributed to referrals for his evaluations since the 2 nd grade.
      The 2002-2003 IEP cited Johan’s overall good behavior, but also noted that
      he was agitated for no apparent reason at times, which then led to arguments
      with peers and, sometimes, to a difficult relationship with school officials.


At 13-14 years old, Johan’s functioning again raised the question of whether his
special education program was adequate for his needs. At the time he was in 7 th
grade and receiving instruction in a Collaborative Teaching Program (CTT). A
CTT program means that he was in a general education classroom that had both a
general education teacher and a special education teacher.      One alternative
considered was to take him out of general education and put him in a special class
with a smaller student to teacher ratio, which would be more structured with only a
special education teacher giving instruction.


   • In January 2004, at age 13, Johan underwent psycho-educational re-
      evaluation due to his poor performance and the possibility of placement in
      an alternative program to the CTT.        The psycho-education report
      reconfirmed his history of learning and emotional/behavioral deficits from
                                           13
      prior evaluations.   The accompanying recommendations included
      consideration for a “more structured and supervised educational setting so
      that social and emotional needs as well as academic needs can be adequately
      met.”
   • Johan’s IEP dated June 27, 2005, again noted “significant deficits” in his
      social-emotional functioning as well as his learning delays.   His disability
      classification was Emotional Disturbance and, also noted, was his taking of
      medication for ADHD.


From 2005 to 2007, truancy complicated Johan’s performance in school and
contributed to the impression that he was unmotivated.
   • The issue of Johan’s special education needs continued into 2007, when he
      withdrew from school. A January 2007 psychological report described “an
      affable youngster” whose emotional issues were affecting his education.
      At the time, Johan’s intellectual functioning was assessed to be in the low
      average to average range.   Johan showed some insight into his difficulties,
      according to the 2007 psychological report.    However, impulsivity,
      questionable judgment and motivation in school were also noted.


      Compounding the emotional turmoil that he experienced during his school
days, Johan recently revealed that he was sexually molested by an older woman
who was a friend of one of his aunts. He recalled that he was attending Russell
Sage Elementary at the time, and would stay with his aunt after school. Living at
the house was a friend of his aunt by the name of Tarara. He recalled that this
woman, old enough to be his mother, would grab his “private parts,” spit on him,
then fondle him to the point that he would ejaculate. This happened on more than
                                         14
one occasion, and made him feel distressed and uncomfortable. He recalls telling
his mother about it; she stopped him from going there after school, and it was
never mentioned again. Nonetheless, the memories of this woman’s conduct have
continued to bother him.
      In 2007, the year Johan dropped out of school, his mother Keisha told a
school social worker that college and a career were unrealistic goals for Johan.
Keisha suggested to the school social worker that Johan should not be encouraged
to have educational or career goals and that, instead, he should work with his
hands.   She informed the school social worker that Johan was good at fixing
furniture and electronics. Her position contrasted with Johan’s, who told the
school psychologist that his goal was to attend college and pursue a career in
aeronautical engineering.    According to the psychological report, Johan’s older
brother was already attending college in 2007.    The psychological report did not
examine the stressful relationship Johan had with his older brother. Regrettably, it
appears that Johan’s perception is accurate: Unlike his older brother, his dreams or
aspirations never received the support of family members.


             c) Johan Antney’s Attempts to Fit In With Male Peers


      When Johan was 15 – 16 years old, his mother sent him to live with his
paternal aunt Debra in Atlanta, Georgia. Johan’s older brother, Joey, was already
attending college in Atlanta, and Johan was eager to grow closer to Joey, and to
win Joey’s approval.
         In Atlanta, Johan tried his best to ingratiate himself with his Aunt Debra
and his cousins. He knew Debra as the mother of the late Rahleek Malphurs,
whose death as a child had traumatized Johan when he was just 9 years old. Debra

                                          15
is also the mother of a popular, successful rapper known as Waka Flocka. Johan
wanted to prove that he could fit in as part of his aunt’s family, so he tried to show
his familiarity with the music industry, and his skill at performing tasks.
      At age 16, Johan started going on tour with the rapper Gucci Mane, working
as a “wardrobe assistant and stylist.” Johan earned $500.00 a week when he
accompanied Gucci Mane on tours. Gucci Mane, whose real name is Radric
Delante Davis, was known for having hits on the Billboard music charts. But Gucci
Mane also has a history of brushes with law enforcement. Eager to be included in
that world, Johan was thrilled to be on tour with Gucci Mane.
      The amount of $500 per week that Johan received from Gucci Mane did not
go very far; he had to spend it all on basic necessities. However, the recognition
he received while touring with Gucci Mane was more important to him than the
money. He yearned for that sense of importance even as he realized his role was
marginal, and his income was ‘peanuts’ compared to that of his relatives. He took
pride in mentioning to everyone that rapper Waka Flocka is his cousin.        He also
told friends that his Aunt Debra is worth millions of dollars due to her successful
investments in the music industry.
      By being around successful rappers like Gucci Mane and Waka Flocka,
Johan felt his father would have a higher opinion of him. He had heard that his
father pursued contact with many rap artists, and would show up at his cousin’s
tours occasionally. Johan felt good whenever he saw his father on tour, even if
their interactions were fleeting.
      Johan reported that his older brother, Joey, was also forging a career in the
music industry. Reportedly, Joey goes by the rap moniker, F1JO, and has
produced a successful record called “No Beer.” Johan wanted to attain the kind of


                                          16
recognition that his brother enjoyed; it was something that they could proudly
share.
         Johan returned to New York from tours with Gucci Mane feeling like a
celebrity. Back at home, Johan tried to sustain the sense of importance he felt when
he was on tour with Gucci Mane. He recalls walking around with a Gucci Mane
chain around his neck. “I was like a star and guys started seeking me out,” Johan
said. Now Johan realizes that he appeared open and vulnerable to groups with
criminal intentions, because they could see his need for inclusion as something
they could exploit.
         Upon reflection, Johan admits that he was just being a follower. He wanted
someone to follow, particularly as a way to impress his family members. Today he
expresses regret that he began following the wrong crowd and getting into trouble
with the law. Joining into group activity led him to where he is now. His pent-up
need to make money quickly, taken together with his desire to be accepted by other
young males, may help explain Johan’s involvement in the criminal conduct in this
case, but does not, of course, excuse it. Johan has acknowledged his regrets to
counsel, expressing deep remorse for his behavior. He has promised his mother
that he will not repeat his involvement in criminal conduct.
         Further, when Johan was initially incarcerated in this matter, he experienced
anxiety at the prospect of being deprived of Percocet, which he had grown
accustomed to consuming on a daily basis. Now, after recognizing that he had
developed an addiction to marijuana and Percocet, he has decided that the best use
of his time in prison will be to address and conquer his pattern of substance abuse,
as well as to advance his education.
         In conversations with Johan, it is evident that he has reflected upon his own
bad behavior, and regrets its adverse impact upon others, especially his mother.

                                           17
Thus, it is respectfully submitted that, notwithstanding his past criminal activity
with other young men, Johan’s insights will provide him with a sound prospect for
leading a law-abiding and productive life in the future.


                                  CONCLUSION

      For all of the foregoing reasons, we respectfully request that the Court
sentence Johan Antney to a term of imprisonment of ninety-six (96) months. Mr.
Antney has developed insight into why he was vulnerable to recruitment into the
criminal activity of male friends. He is remorseful for his participation in the
conduct that led to this conviction. Johan is planning to use his prison time
productively by earning a high school diploma through the G.E.D. program, and by
participating in a serious drug-treatment program. To avoid the risk of reverting to
his daily consumption of the addictive opioid Percocet, he respectfully asks Your
Honor to recommend that he be placed in the Bureau of Prisons’ 500-hour RDAP
Program, or a program of comparable value. A serious drug treatment program
would help Mr. Antney develop the skills needed to resist succumbing to the
opioid abuse that is presently plaguing this country.
      A sentence of ninety-six months, followed by a term of Supervised Release,
will give Your Honor ample opportunity to monitor Mr. Antney’s post-
incarceration progress, and to take corrective action, if necessary. Therefore, on
behalf of Mr. Antney, we respectfully submit that a term of incarceration of 96
months, together with a recommendation that he participate in the Bureau of
Prison’s 500-Hour RDAP program, would be a just, fair and sufficient sentence,
but not greater than necessary to fulfill the purposes and goals thereof.
      Thank you very much for your consideration of this submission.


                                          18
Dated: New York, New York
       March 5, 2019                  Respectfully submitted,


                                      Peter E. Quijano
                                      Peter Enrique Quijano, Esq.
                                      Anna N. Sideris. Esq.

cc.:   A.U.S.A. Michael Keilty
       U.S.P.O. Shayna Bryant




                                 19
